One who purchases property from a mortgagor, pending foreclosure proceedings in the chancery court, is bound and concluded by the orders and decrees of the court therein, as if he were an actual party thereto. Center v. P.  M. Bank,22 Ala. 743; Malone v. Marriott, 64 Ala. 486; Owen v. Kilpatrick,96 Ala. 421, 11 So. 476. This is, of course, but an application of the general principle of lis pendens. Morton v. New Orleans, etc., R. Co., 79 Ala. 590, 605.
By his purchase at the foreclosure sale under the Bloch mortgage, the plaintiff Bellenger acquired the legal title to the land in suit, and by his transaction with his subsequent vendees, P. F. Gidley and Mrs. Gidley, he preserved the legal title in himself. If there was any inequitable conduct on the part of Mrs. Gidley or Bellenger affecting the chancery proceedings and sale, the appropriate mode of redress was by a motion or petition in that court, or by a bill of review. The sale and its judicial confirmation cannot be impeached collaterally in this ejectment suit, since the defendant, who purchased from the mortgagor after the chancery decree of sale, was fully bound by every decree rendered in that proceeding.
Whether or not Bellenger's foreclosure of his own mortgage, or his execution of a deed to himself, was regular and effective, is not material to the issue. He had the legal title, and after the law day could recover the possession of the land.
The questions of evidence presented by the assignments of error, are immaterial, as we view the case, and could not have affected the result.
On the undisputed facts the judgment of the circuit court was correct, and must be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.